UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1348



ARETHA CHAPMAN; TERESA ELLIOT; HESTIA G.
PAPPAS; CAROLYN BOLLING; ZENA R. PARKER; JOYCE
SHELTON; LISA C. GREGORY,

                                            Plaintiffs - Appellants,

          versus


RICHARD DANZIG, SECRETARY OF THE NAVY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1494-A)


Submitted:   September 29, 2000           Decided:   October 11, 2000


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Bell, C. Vaughn Adams, BELL & ADAMS, Washington, D.C.,
for Appellants. Arthur Erwin Peabody, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Plaintiffs appeal the dismissal of their suit alleging con-

stitutional violations by the Equal Employment Opportunity Office

of the Naval Sea Systems Command.   We have reviewed the record and

the district’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Chapman v.

Danzig, No. CA-99-1494-A (E.D. Va. Feb. 24, 2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2